Title: To George Washington from Benjamin Harrison, Sr., 31 May 1782
From: Harrison, Benjamin, Sr.
To: Washington, George


                        
                            Sir
                            Virginia Council Chamber May 31. 1782
                        
                        An affair has happen’d in this State in which I must beg your kind assistance. A Flag Brig. that came from
                            South Carolina with American prisoners lay at Hampton with a Sloop belonging to Suffolk bound up the Bay. In the night
                            after the Sloops arrival, she was carried off by five men, and there is every reason to suppose that they belong’d to the
                            Brig., as Hart the Captain, acknowledged he had lost five men and that they had stolen his boat. You will see by the
                            Deposition of the Skipper that the boat in which the villains came was turned adrift, and by Capt. Barron’s, that Harts
                            boat was found on the Shore nearly opposite to where the Brig. and Sloop lay. The Skipper also swears that one of the men
                            was called Carpenter, and you will find that the Carpenter of the Brig. was one of those that went off with the Boat.
                        There does not seem to be any proof that the Capn of the Flag was privy to this outrage except that the
                            villains in conversation said, they would land the claret privately as it would come to more than their share of the
                            prize. I have no doubt of the vessels being carried to New York, and I think it my duty to insist that General Carleton
                            should have her searched for and returnd with her cargo, or the value of it to the Owners, and that he cause the people
                            who carried her off to be punished. If this is not done, reparation must be made out of the British Flags that are here,
                            or none of our Vessels will be safe in future, it being very easy for every one of them with a little connivance of the
                            Officers to send away a prize. I well know what respect is due to Flags, and shall on all occasions treat them properly,
                            where they do not infringe the Laws prescribed them, but where they or any of their crew break thro’ those Laws, I shall
                            treat them accordingly; and if reparation for injuries done cannot be had from the vessel doing it, which is the case at
                            present, she being gone before the discovery was made, it will be demanded from any other that can be come at, unless the
                            commanding Officer will take the matter off my hands, and do justice to the injured.
                        The favor I have to beg of you Sir is to transmit the inclos’d papers to General Carleton and to enforce them
                            by such a Letter on the subject as you may think proper.
                        The Assembly have not come to any determination on the business of recruiting tho’ I expect they will do it
                            soon and effectually. I have the Honor to be with every sentiment of respect, esteem and Friendship Dear Sir Your most
                            Obedt hble servt
                        
                            Benja. Harrison
                        
                    